


--------------------------------------------------------------------------------

EXHIBIT 10.19


FOURTH AMENDING AGREEMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


dated as of December 14, 2018

ALTALINK, L.P.
as Borrower
- and -
ALTALINK MANAGEMENT LTD.
as General Partner
- and -
THE BANK OF NOVA SCOTIA
as Agent of the Lenders, and as Lender






 

--------------------------------------------------------------------------------






FOURTH AMENDING AGREEMENT TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of December 14, 2018 among AltaLink, L.P., as Borrower, AltaLink
Management Ltd., as General Partner, The Bank of Nova Scotia as Agent of the
Lenders (the “Agent”) and as a lender and all other lenders which become party
thereto.
RECITALS
WHEREAS AltaLink Management Ltd., in its capacity as general partner of
AltaLink, L.P., as Borrower, the Agent and the other parties hereto are parties
to a Third Amended and Restated Credit Agreement made as of December 17, 2015 as
amended by a First Amending Agreement dated as of December 15, 2016, a Second
Amending Agreement dated as of December 14, 2017 and a Third Amending Agreement
dated as of April 19, 2018 (the “Credit Agreement”);
AND WHEREAS the Borrower, the General Partner, the Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement in the manner and on
the terms and conditions provided for herein.
NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

DEFINITIONS
1.1    Definitions
All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.
ARTICLE 2
AMENDMENTS
2.1    Amendments to Credit Agreement
The Credit Agreement is hereby amended as follows:
(a)    The definition of “Maturity Date” contained in Section 1.1 of the Credit
Agreement is deleted in its entirety and replaced with the following:
“Maturity Date” means December 14, 2023, as may be extended pursuant to
Subsection 5.2(b).
(b)    Subsection 2.9(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
(a)
LIBOR Loans shall only be made available to the Borrower to the extent the Agent
determines (which determination shall be made in good faith and shall be
conclusive and binding) that U.S. Dollars are available to the Lenders on the
London interbank eurocurrency market. The Agent will use all reasonable efforts
to coordinate the obtaining of U.S. Dollars on the London interbank eurocurrency






--------------------------------------------------------------------------------




market and to quote LIBOR Rates on request of the Borrower from time to time. If
at any time prior to the proposed commencement of a LIBOR Interest Period the
Agent shall determine (which determination shall be made in good faith and shall
be conclusive and binding) that by reason of circumstances affecting the London
interbank eurocurrency market or the position of the Majority Lenders therein
(i) adequate and reasonable means do not exist for ascertaining the LIBOR Rate
to be applicable during such LIBOR Interest Period, (ii) the proposed LIBOR Rate
does not adequately and fairly reflect the cost to the Lenders of funding or
maintaining such LIBOR Loans, or (iii) U.S. Dollars for such LIBOR Interest
Period are not readily available to the Lenders, as the case may be, in the
London interbank eurocurrency market, then the Agent shall give notice thereof
to the Borrower prior to 10:30 a.m. on the day which is two (2) Business Days in
advance of the proposed commencement of such LIBOR Interest Period, and such
Loan, if not then outstanding as a LIBOR Loan, shall not be made and, if then
outstanding as a LIBOR Loan, the Borrower shall then give a Notice of Borrowing
in accordance with Section 2.4 converting the LIBOR Loan on the expiration of
the then applicable LIBOR Interest Period to another Accommodation.
Notwithstanding the foregoing, if the LIBOR Rate is not available for any reason
and such circumstances are unlikely to be temporary, then the “LIBOR Rate” for
such LIBOR Interest Period shall be (x) a comparable successor or alternative
interbank rate for deposits in U.S. Dollars that is, at such time, broadly
accepted by the syndicated loan market in lieu of the “LIBOR Rate” and is
reasonably acceptable to the Borrower and the Agent or (y) if no such broadly
accepted comparable successor or alternative interbank rate exists at such time,
a successor or alternative index rate as the Agent and the Borrower may
determine.
(c)    Section 3.5 of the Credit Agreement is hereby amended by adding the
following paragraph after the first paragraph therein:
The Borrower and the General Partner acknowledge and confirm that this Section
3.5 satisfies the requirements of Section 4 of the Interest Act (Canada) to the
extent it applies to the expression or statement of any interest payable under
this Agreement and that each of the Borrower and the General Partner is able to
calculate the yearly rate or percentage of interest payable under this Agreement
based upon the methodology set out in this Section 3.5. The Borrower and the
General Partner each agree not to plead or assert, whether by way of defence or
otherwise, in any proceeding relating to this Agreement, that the interest
payable hereunder and the calculation of interest herein have not been
adequately disclosed to them, whether pursuant to Section 4 of the Interest Act
(Canada) or any other Applicable Law or legal principle.
(d)    Subsection 5.2(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
(b)
By notice in writing to the Agent in the form of Schedule 3 (a “Notice of
Extension”) given not more than 90 and not less than 45 days prior to each
anniversary date of






--------------------------------------------------------------------------------




the date of this Agreement, the Borrower may request each Lender to extend the
Maturity Date of such Lender for an additional period of 365 days. The Lenders
agree that they shall give or withhold their consent in a timely manner so that
the Agent may provide a response to the Borrower to the Notice of Extension
within thirty (30) days from the date of such receipt, provided that the
decision of any Lender to extend the Maturity Date in respect of such Lender
shall be at the sole discretion of such Lender. The Borrower shall be entitled
to replace any Lender which dissents in response to the Notice of Extension (a
“Dissenting Lender”) with another existing Lender or Lenders without the consent
of any of the remaining Lenders; or to replace a Dissenting Lender with any
financial institution which is not an existing Lender with the consent of the
Agent, such consent not to be unreasonably withheld. The Borrower shall be
entitled, with the unanimous consent of the Lenders who have agreed to extend,
to permanently cancel the Commitment of any Dissenting Lender and repay such
Dissenting Lender, at which time the Committed Amount shall be permanently
reduced by the amount of such Commitment.
(e)
Section 13.3 of the Credit Agreement is hereby amended by deleting the notice
details with respect to the Agent therein and replacing such notice details with
the following:

If to the Agent:
The Bank of Nova Scotia        

Corporate Banking    

Suite 1700, 225 6th Avenue, S.W.
Calgary, AB T2P 1N2
Attention:    Director    

Facsimile:    403.221.6497    
(f)    Schedule 3 of the Credit Agreement is hereby amended by deleting the
reference therein to “three hundred and sixty-four (364)” and replacing such
reference with “three hundred and sixty-five (365)”.    


ARTICLE 3
CONDITIONS PRECEDENT
3.1    Conditions Precedent
This Amending Agreement shall become effective if and when:
(a)    the Agent shall have received this Amending Agreement duly executed and
delivered by the Agent, the Lenders, the Borrower and the General Partner;





--------------------------------------------------------------------------------




(b)    no Event of Default shall have occurred and be continuing; and
(c)    the Borrower shall have paid all fees and expenses in connection with
this Amending Agreement including an extension fee of Cdn.$26,250 payable to the
Agent.
The conditions set forth above are inserted for the sole benefit of the Lenders
and may be waived by the Lenders in whole or in part, with or without terms or
conditions.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
4.1    Representations and Warranties True and Correct; No Default or Event of
Default
The Borrower and General Partner each hereby represents and warrants to the
Agent and the Lenders that after giving effect to this Amending Agreement, (i)
each of the representations and warranties of the Borrower and the General
Partner, as the case may be, contained in the Credit Agreement and each of the
other Credit Documents is true and correct on, and as of the date hereof as if
made on such date (except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by the Credit Agreement) and (ii) no event
has occurred and is continuing which constitutes or would constitute a Default
or an Event of Default.
ARTICLE 5
MISCELLANEOUS
5.1    No Other Amendments, Waivers or Consents
Except as expressly set forth herein, the Credit Agreement and all Credit
Documents shall be unmodified and shall continue to be in full force and effect
in accordance with their terms. The execution, delivery and effectiveness of the
waiver and amendments in this Amending Agreement shall not be deemed to be a
waiver of compliance in the future or a waiver of any preceding or succeeding
breach of any covenant or provision of the Credit Agreement.
5.2    Time
Time is of the essence in the performance of the parties’ respective obligations
in this Amending Agreement.
5.3    Governing Law
This Amending Agreement is a contract made under and shall be governed by and
construed in accordance with the laws of the Province of Alberta and the federal
laws of Canada applicable therein.
5.4    Successors and Assigns





--------------------------------------------------------------------------------




This Amending Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and any assigns, transferees and
endorsees of the Agent or any Lender. Nothing in this Amending Agreement,
express or implied, shall give to any Person, other than the parties hereto and
their successors hereunder, any benefit or any legal or equitable right, remedy
or claim under this Amending Agreement.
5.5    Counterparts
This Amending Agreement may be executed by the parties hereto in counterparts
and may be executed and delivered by facsimile or other electronic means and all
such counterparts and facsimiles shall together constitute one and the same
agreement.







--------------------------------------------------------------------------------






IN WITNESS OF WHICH the parties hereto have duly executed this Amending
Agreement as of the date set forth on the first page of this Agreement.


 
 
ALTALINK MANAGEMENT LTD.,
in its capacity as General Partner of ALTALINK, L.P.


By:
/s/ David Koch
 
Name: David Koch
 
Title: Executive Vice President  
   and CFO
 
 
By:
/s/ Christopher J. Lomore
 
Name: Christopher J. Lomore
 
Title: Vice President, Treasurer



 
 
ALTALINK MANAGEMENT LTD.


By:
/s/ David Koch
 
Name: David Koch
 
Title: Executive Vice President  
   and CFO
 
 
By:
/s/ Christopher J. Lomore
 
Name: Christopher J. Lomore
 
Title: Vice President, Treasurer







AltaLink (Bilateral) – Fourth Amending Agreement to Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------






 
 
THE BANK OF NOVA SCOTIA, as Agent


By:
/s/ Jonathan Leach
 
Name: Jonathan Leach
 
Title: Associate Director
 
 
By:
/s/ Scarlett Crockatt
 
Name: Scarlett Crockatt
 
Title: Director



 
 
THE BANK OF NOVA SCOTIA, as Lender


By:
/s/ Jonathan Leach
 
Name: Jonathan Leach
 
Title: Associate Director
 
 
By:
/s/ Scarlett Crockatt
 
Name: Scarlett Crockatt
 
Title: Director





AltaLink (Bilateral) – Fourth Amending Agreement to Third Amended and Restated
Credit Agreement

